Detailed Action

►	The preliminary amendment filed  14 JUN 2022 has been entered and following the entry thereof Claim(s) 31-53 is/are pending.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority 

►	The application in a CON and claims priority from USSN 17/396575, filed 06 AUG 2021, now allowed. USSN 17/396575 claims priority to provisional application(s) 
63209886 filed 11 JUN 2021, 
63140700 filed 22 JAN 2021 and 
63062054 filed 06 AUG 2020.


35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Multiple Inventors

►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejection(s) under 35 U.S.C. 102 
►	Claim 31, 34-35, 38-41 and 50-52 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Church et al. [US 2019/0177718 – hereinafter “Church – 718’”].

Claim 31 is  drawn to a method of detecting at least two nucleic acid molecules in a cell, said method comprising:
i) contacting the cell with a first polynucleotide probe and binding said first
polynucleotide probe to a first nucleic acid molecule, and contacting the cell with a
second polynucleotide probe and binding said second polynucleotide probe to a second
nucleic acid molecule, wherein said first polynucleotide probe comprises a first primer
binding sequence and a barcode sequence, and wherein said second polynucleotide probe
comprises a second primer binding sequence and a barcode sequence;
il) amplifying said first and second polynucleotide probes to generate amplification products;
ili) sequentially sequencing the amplification products comprising the barcode
sequence, or the complement thereof, in situ; and
iv) detecting the two or more nucleic acid targets by identifying the associated
barcode sequences detected in the cell.
	Church-718’  teach a method of detecting at least two nucleic acid molecules in a cell which comprises  all of the limitations of Claim 31. For example, Church-718’ teach detecting multiple individual RNA sequences within individual cells using a technique they call Fluorescent in situ sequencing (i.e. FISSEQ) , see Church-718’ beginning at para 23. The Church-718’ describe various embodiments of the FISSEQ in order to detect multiple RNA species with for example a tissue section, see especially para 25, 56-57. The FISSEQ method comprises contacting a cell or cells, para 57, cell with a first polynucleotide probe and binding said first
polynucleotide probe to a first nucleic acid molecule, and contacting the cell with a
second polynucleotide probe and binding said second polynucleotide probe to a second
nucleic acid molecule, wherein said first polynucleotide probe comprises a first primer
binding sequence and a barcode sequence, and wherein said second polynucleotide probe
comprises a second primer binding sequence and a barcode sequence, note especially paras 43, 65 and 68, Fig. 1A-1C. Following hybridization reverse transcription using the hybridized probe as primer is carried out  to produce cDNA molecules barcoded at theie 5’ termini. The cDNAs are circularized  and  are then amplified by RCA producing nanoballs amplifying said first and second polynucleotide probes to generate amplification products; i.e. amplifying said first and second polynucleotide probes to generate amplification products; Next , the DNA of the nanoball is sequenced using SBS, SBL  and/or SBH, all of which can be described as a sequentially sequencing technique as they all comprise cycles of sequencing, see especially para 56, in order to determine the sequence of the barcodes and thereby detect the 2 or more species of mRNA to which the probes have bound. i.e. sequentially sequencing the amplification products comprising the barcode sequence, or the complement thereof, in situ; and iv) detecting the two or more nucleic acid targets by identifying the associated barcode sequences detected in the cell).

	Claim 34 is drawn to an embodiment of Claim 31 wherein each polynucleotide probe is a single-stranded polynucleotide having a 5’ and a 3’ end.
	Church-718’ teach this limitation , see at least Fig.1A-1C and the description and the description thereof in paras 43-45.

	Claim 35 is drawn to an embodiment of Claim 34  wherein binding each polynucleotide probe comprises hybridizing the 5’ and 3’ ends of the polynucleotide probe to two adjacent
nucleic acid sequences of the nucleic acid molecule.
	Church-718’ teach this limitation, note the padlock probe embodiment taught in paras  132 and 146 and Fig. 3D 

	Regarding Claims 38-39, see at least Fig.3D in Church – 718’.

	As regards Claim 40-41 note where Church -718’ teach forming nanoballs via RCE, see at least Fig.3A and para 69.	

Church -718’ teach the limitations of Claim 50-52. See the entire document and especially Figs 5-6.

►	Claim 32-33 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Church et al. [US 2019/0177718 – hereinafter “Church – 709’”].
	
Claim 32 is drawn to a method of detecting at least two proteins in a cell.
	Church-709’ clearly teach in one embodiment  detecting, in addition to RNA molecules (e.g. mRNAs), two or more proteins using FISSEQ using specific binding reagent(s) (e.g. antibodies-see at least para 131). FISSEQ is discussed above.   See also Turczyk et al. [J. of Biomolecular Techniques 31: 44-46(JUL 2020)- hereinafter “Turczyk”] at thefirst full para on p. 45

Claim 33 is drawn to a method of detecting a plurality of targets  in a cell,  said plurality comprising two or more nucleic acid targets and two or more proteins   using specific binding reagent(s). 
Church-709’ clearly teach in one embodiment  detecting, in addition to RNA molecules (e.g. mRNAs), two or more proteins using FISSEQ using specific binding reagent(s) (e.g. antibodies, see at least para 131). FISSEQ is discussed above.  See also Turczyk et al. [J. of Biomolecular Techniques 31: 44-46(JUL 2020)- hereinafter “Turczyk”] at thefirst full para on p. 45.




Claim Rejection(s) under 35 U.S.C. 103 

►	Claim 36-37 is rejected under 35 U.S.C. 103 as being unpatentable over Church -718’ as applied against Claims 31 and  34 above and further in view Bava, FA [US 2021/0388424 - hereinafter “Bava”].

Claim 36 is drawn to an embodiment of Claim 34  wherein binding each polynucleotide probe comprises hybridizing the 3’ end of each polynucleotide probe to a first complementary
region of the nucleic acid molecule, and hybridizing the 5’ end of each polynucleotide
probe to a second complementary region of the nucleic acid molecule, wherein the
second complementary region is about 5 or more nucleotides in the 5’ direction with
respect to the first complementary region.  Claim 37 is drawn to an embodiment of Claim 36  wherein wherein the first complementary region and the second complementary region of the nucleic acid molecule is separated by about 5 to about 75 nucleotides.
Church-718’ teach a fap filling embodiment, see at least Fig.3F.  Church-718’  do not explicitly teach “wherein the second complementary region is about 5 or more nucleotides in the 5’ direction with respect to the first complementary region.” Church -718’ is silent as regards the exact dimensions of the gap to be filled. However,  absent a showing of criticality, this limitation is considered  to be a simple design choice (i.e. a preference of choice) well within the knowledge,  skill,  ability  and common sense of the PHOSITA at the time of the invention. Furthermore. It was known to use gap filling-type probe of the kind recited in Claim 36. See at least para 195 in Bava. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the gap filling probes of Bara for those of Church – 718’. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).



►	Claim 42-43 and 48-49 and 53 is rejected under 35 U.S.C. 103 as being unpatentable over Church -718’ as applied against Claim 31, 34, 38 and 40 and further in view of Iyer et al. [US 20220112486.pn. – hereinafter   “Iyer”].

	Claim 42 is drawn to an embodiment Claim 40 wherein the mewthod further comprises hybridizing an immobilized primer to the extension product, wherein the immobilized primer is attached to the cell or a cellular component.
Church -718’  teach FFISSZEQ as explained above. These inventors also teach hybridizing a priimer to the nanoballs in order to sequence the barcode sequences (e.g. in situ sequencing) following the RCA step, seat least paras 69-70. That said,  Church -718’  does not teach wherein the immobilized primer is attached to the cell or a cellular component. However, it was known to supply primers/probes to hybridization assays  wherein the supplied primers/probes  are attached to a cellular component.  For example, Iyer teach Expansion Microscopy (i.e. ExM)  wherein a hyrogel matrix  is infused into biological samples  including permeabilized tissue sections and expanded.  Iyer also teach  that oligonucleotide probes and primers can be provided to the hybridization-based assay disclosed wherein said oligonucleotides are attached to said hydrogel matrix (i.e. a  cellular component) and subsequently release therefrom, see at least paras 231-240 and 1189. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the mean of supplying probes, primer, and/or other  reactants of Iyer for the conventional means of Church -718’ Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Furthermore, the PHOSITA would have been motivated to make  the modification recited above  in order to gain the well known advantages  of ExM (e.g high resolution imaging).
As regards Claim 43,   Church-718’ teach sequencing a plurality of  barcodes (e.g. 22 barcodes) simultaneously using sequential sequencing protocols (i.e. SBS and SBL and/or SBH) , see at least para 31.

As regards Claim 48, Iyer teach attaching reagents to the hydrogel which is necessarily present with the cells (i.e, it is a cellular component).

The limitation(s) of Claim 49 are considered inherent to the method of Iyer,, in support of this position consider Chen et al. [[Science 347:543 (2015) – hereinafter “Chen”] at the para bridging Col.2-3 on p.543.

	Claim 53 is drawn in an embodiment of the method of Claim 31 wherein the method is performed simultaneously in at least 1000 cells. Absent a showing to the contrary, this limitation is considered inherent to the method of Church-718’ because Church teach analyzing tissue sections. Furthermore,  it was well known to perform identical assay on multiple tissue sections simultaneously (Official Notice).

►	Claim 44-46 is rejected under 35 U.S.C. 103 as being unpatentable over Church -718’  in view of Iyer as applied against Claim 31, 34, 38, 40 and 42-43 and further in view of Guo et al. [PNAS – hereinafter   “Guo”].

As regards Claim 44,  while Church -718’  teach SBS, these inventors fail to disclose a sequencing  method using ddNTPs. However, SBS sequencing methods using ddNTPs were known see for example Guo. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the method of SBS og Guo for that disclosed by Church -718’ of supplying probes, primer, and/or other  reactants of Iyer for the conventional means of Church -718’ Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 

The limitation(s) of Claim 45  are, absent a showing,  considered to  be inherent to the method of Church-718’.

	As regards Claim 46,  while Church -718’  teach SBS, these inventors fail to disclose a sequencing  method using ddNTPs. However, SBS sequencing methods using ddNTPs were known see for example Guo. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the method of SBS og Guo for that disclosed by Church -718’ of supplying probes, primer, and/or other  reactants of Iyer for the conventional means of Church -718’ Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 

Guo teach the limitations of Claim 47. See the entire document.


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov

EXAMINER SEARCH NOTES

02-05 NOV 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.

  
Planned Search 

Search terms:

All Inventor(s) e.g. Glezer E?/au 

In situ hybridization
in situ sequencing
FISSEQ
Sequential sequencing 
Nucleic or DNA or RNA
Barcode$2
RCA or amplification
Expansion Microscopy or ExM
Crosslink$5 or immobiliz$5

►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW